DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to an RCE amendment of 03/10/2022.
Claims 1-20 are pending for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven J. Sinclair (Reg. No. 62,197) on 03/24/2022.

The claims are amended as follows:
1.	(Currently Amended) A motor control center (MCC) plug-in unit, comprising:
a stab shaft  comprising a plurality of shaft segments configured to move relative to one another along an axis of the stab shaft;
at least one stab configured to engage a bus, wherein the at least one stab is coupled to the stab shaft and extends outwardly from the stab shaft, wherein the at least one stab comprises:
a first plurality of stab leads, wherein each stab lead of the first plurality of stab leads is angled outward relative to a central axis of the at least one stab; 
a second plurality of stab leads, wherein each stab lead of the second plurality of stab leads is angled outward relative to the central axis of the at least one stab; and
a stab translation mechanism configured to rotate the stab shaft about the axis of the stab shaft such that the at least one stab rotationally transitions about the axis of the stab shaft from a retracted position to an extended position;
wherein the second plurality of stab leads is configured to contact the bus before the first plurality of stab leads contact the bus when the at least one stab is rotated from the retracted position to the extended position.
2.	(Currently Amended - Canceled).
           7.        (Currently Amended) The MCC plug-in unit of claim 1, 


wherein each stab lead of the second plurality of stab leads is angled downward relative to the central axis of the at least one stab when the at least one stab is in the extended position.
8.	(Currently Amended - Canceled).
9.	(Currently Amended) The MCC plug-in unit of claim [[7]] 1, wherein the first plurality of stab leads is above the second plurality of stab leads relative to the central axis of the at least one stab.
14.	(Currently Amended) A motor control center (MCC) plug-in unit, comprising:
a stab shaft comprising a plurality of shaft segments configured to move relative to one another along an axis of the stab shaft;
at least one stab configured to engage a bus, wherein the at least one stab is coupled to the stab shaft and extends outwardly from the stab shaft;
a stab translation mechanism configured to rotate the stab shaft about the axis of the stab shaft such that the at least one stab rotationally transitions about the axis of the stab shaft from a retracted position to an extended position; and
a disengagement feedback system configured to provide an indication that the at least one stab is in the retracted position, wherein the disengagement feedback system comprises a shutter assembly configured to close and prevent contact between the at least one stab and the bus when the at least one stab is in the retracted position, and wherein the disengagement feedback system comprises an electrical feedback system including an electrical circuit that is configured to be closed by contact with the shutter assembly when the shutter assembly is closed.
15-16.		(Currently Amended - Canceled).
19-20.		(Currently Amended - Canceled).

Allowable Subject Matter
Claims 1, 3-7, 9-14, 17 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claims 1 and 14:  In view of the limitations the closest prior art as shown in pto -1449 including the prior works of the assignee/inventor does not explicitly describe or suggest a motor control center (MCC) plug-in unit, comprising: a stab shaft comprising a plurality of shaft segments configured to move relative to one another along an axis of the stab shaft; at least one stab configured to engage a bus, wherein the at least one stab is coupled to the stab shaft and extends outwardly from the stab shaft, wherein the at least one stab comprises: a first plurality of stab leads, wherein each stab lead of the first plurality of stab leads is angled outward relative to a central axis of the at least one stab; a second plurality of stab leads, wherein each stab lead of the second plurality of stab leads is angled outward relative to the central axis of the at least one stab; and a stab translation mechanism configured to rotate the stab shaft about the axis of the stab shaft such that the at least one stab rotationally transitions about the axis of the stab shaft from a retracted position to an extended position; wherein the second plurality of stab leads is configured to contact the bus before the first plurality of stab leads contact the bus when the at least one stab is rotated from the retracted position to the extended position; and at least one stab configured to engage a bus, wherein the at least one stab is coupled to the stab shaft and extends outwardly from the stab shaft; a stab translation mechanism configured to rotate the stab shaft about the axis of the stab shaft such that the at least one stab rotationally transitions about the axis of the stab shaft from a retracted position to an extended position; and a 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/GABRIEL AGARED/           Patent Examiner, Art Unit 2846                              
/KAWING CHAN/            Primary Examiner, Art Unit 2846